UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                          )
ELENA STURDZA,                            )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )             Misc. No. 02-0435 (RJL)
                                          )
UNITED ARAB EMIRATES, et al.,             )
                                          )
              Defendants.                 )
------------------------)

                               MEMORANDUM OPINION

              This matter is before the Court on plaintiff s application to proceed in

forma pauperis and her pro se complaint. The application will be granted, and the

complaint will be dismissed.

              Plaintiff brings this action against Szymkowicz & Associates and against

two individuals who "acted as the [United Arab Emirates'] representatives and personally

negotiated [a] contract for architectural services with plaintiff' between June 1994 and

May 1997. 1 CompI. at 4 (page number designated by the Court). Generally, plaintiff



               The caption of the complaint lists the following additional defendants: the
United Arab Emirates, Angelos Demetriou & Associates, Angelos Demetriou, Nathan
Lewin, Alyza Doba Lewin, the firm of Lewin & Lewin, David Shapiro, the law firm of
Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, Mark Lane, John C. LaPrade, and Frazier
Walton, Jr. CompI. at 1-2 (caption). The complaint itself sets forth no factual allegations
pertaining to them. Apparently plaintiff attempts to overcome this pleading deficiency by

                                              1
alleges that defendant John T. Szymkowicz "intimidate[d] and discriminated against

[plaintiff] causing the loss of contract and further copyright infringement by the other

defendants." Id. In addition, she alleges that defendant Mohammed Mattar "misled both

plaintiff and the United Arab Emirates, causing the breach of contract and also farther

[sic] copyright infringement by the other defendants." Id. Plaintiff purports to bring

claims of trade secret misappropriation, theft, copyright infringement, conversion,

conspiracy, fraud, tortious interference with contract, and breach of contract, as well as

civil rights claims, under federal and District of Columbia law. See id. at 2. She demands

no particular relief; rather, she indicates that "[a]ll counts and judgment demands will be

revised" in the future. Id. at 5.

               Generally, a plaintiff is expected to "present in one suit all the claims for

relief that [she] may have arising out of the same transaction or occurrence."     u.s. Indus.,
Inc. v. Blake Canst. Co., Inc., 765 F.2d 195,205 (D.C. Cir. 1985) (citation omitted). The

doctrine of res judicata provides that "a final judgment on the merits bars further claims

by parties or their privies based on the same cause of action," Montana v. United States,

440 U.S. 147, 153 (1979), on "any ground for reliefwhich [the parties] already have had

an opportunity to litigate[,] even if they chose not to exploit that opportunity[,]" and

regardless of the soundness of the earlier judgment, Hardison v. Alexander, 655 F.2d


incorporating by reference the factual allegations of a complaint filed in a separate case
filed by plaintiff against the United Arab Emirates and others in August 1998. See
Sturdza v. United Arab Emirates, Civ. No. 98-2051 (HHK) (D.D.C. filed Aug. 26, 1998).


                                               2
1281,1288 (D.C. Cir. 1981). "[A] subsequent lawsuit will be barred ifthere has been

prior litigation (l) involving the same claims or cause of action, (2) between the same

parties or their privies, and (3) there has been a final, valid judgment on the merits, (4) by

a court of competent jurisdiction." Smalls v. United States, 471 F.3d 186,192 (D.C. Cir.

2006) (citations omitted) Among other things, the doctrine is designed to promote judicial

economy by preventing needless litigation. See Parklane Hosiery Co. v. Shore, 439 U.S.

322, 326 ( 1979) (citation omitted).

              The allegations of the instant complaint are substantially similar to those set

forth in another civil action filed by plaintiff in this court. See Sturdza v. Szymkowicz &

Assoc., Civ. No. 01-2274 (JDB) (D.D.C. Oct. 30,2001) (Complaint). There, plaintiff

alleged breach of contract, conversion, copyright infringement, fraud, intentional

infliction of emotional distress, theft, tortious interference with contract, trade secret

appropriation, violations of 42 U.S.C. §§ 1983, 1985 and 1986, and violations of the

District of Columbia Human Rights Act against defendants Szymkowicz & Assoc., John

T. Szymkowicz, and Mohammed Mattar. See id. The Court dismissed the action with

prejudice because all of plaintiff s claims were barred by the applicable statutes of

limitation. See Sturdza v. Szymkowicz & Assoc., Civ. No. 01-2274 (JDB) (D.D.C. July 8,

2002) (Memorandum Opinion and Dismissal Order). That decision was a final decision

on the merits for purposes of res judicata, and it bars not only the claims plaintiff brought

in that case but also any related claims stemming from the same nucleus of facts.



                                               3
Furthermore, that decision was the basis for the dismissal of yet another lawsuit against

the same defendants. See Sturdza v. United Arab Emirates, Civ. No. 08-1642 (HHK)

(D.D.C. Sept. 30,2009) (Memorandum Opinion and Order).

              Review of this Court's docket shows that plaintiff previously has raised, or

had the opportunity to raise, the same claims against the same defendants, and that a court

of competent jurisdiction rendered a final judgment on the merits of those claims.

Accordingly, the Court will dismiss this action with prejudice because all of plaintiff s

claims are barred under res judicata. See Gullo v. Veterans Coop. Hous. Ass 'n, 269 F.2d

517 (D.C. Cir. 1959) (per curiam) (affirming dismissal under res judicata where district

court took judicial notice of previous case).

              An Order consistent with this Memorandum is issued separately on this

same date.
                                                          \




                                           ru~~
                                           United States District Judge
DATE:

   I   /,;'1>



                                                4